In an action to foreclose a mortgage, in which the parties signed an agreement to arbitrate, the defendants Empire Management of Spring Valley, Inc., and Sol Klein appeal from (1) an order of the Supreme Court, Rockland County (O’Rourke, J.), dated January 29, 2002, which denied their motion to confirm the arbitration award and granted the plaintiffs cross motion to vacate the award, and (2) an order of the same court, dated May 1, 2002, which denied their motion for leave to renew and reargue.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the order dated January 29, 2002, and so much of the order dated May 1, 2002, as denied that branch of the motion which was for leave to renew, must be dismissed, as the right of direct appeal therefrom terminated when judgment was entered in the action on July 22, 2002 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeals from the orders should have been raised on an appeal from the final judgment (see James v Powell, 19 NY2d 249 [1967]; Abboud v Abuhegazy, 243 AD2d 519 [1997]). Under the circumstances of this case we decline to exercise our discretion to deem the notices of appeal from the orders to be premature notices of appeal from the judgment (see CPLR 5520 [c]).
Moreover, the appeal from so much of the order dated May 1, 2002, as denied that branch of the motion which was for leave to reargue must be dismissed, as no appeal lies from an order denying reargument. Prudenti, P.J., Krausman, Gold-stein and Schmidt, JJ., concur.